Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2022 has been considered by the examiner.

Claim Objections
Claims 22 and 32 are objected to because of the following informalities:  In the antepenultimate line of claim 22, “the computer” should be - - a computer - - .  Similar informalities exist in claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24,26-34 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lys et al (US 2005/0063194) in view of SAFAVI (US 2011/0225859)

As per claim 22 Lys et al discloses:   A controller 16 {figure 2 & [0365] The master controller may also control other LED items, such as drink coasters made of LEDs, in a controlled, synchronized manner. } to control a set of serially connected display panels 120 { figures 2-3 & [0122] From the foregoing description, one can see that an addressable network of LED illumination or display units can be constructed from a collection of power modules each connected to a respective light module. }, of a display assembly 100, the controller 16 comprising: a power inlet terminal 18 {figure 6}  adapted to receive electrical power from a vehicle power source 38 {figure 12}; a command input terminal 3 { figure 6 & [0101] The data line 3 may be connected to pin 18 of processor 16 and may be used to program and dynamically control the processor 16. } adapted to receive display command signals from a remote electronic control unit 502 {figure 2} through a vehicle-based bus 500 {figure 2}; and electronic circuitry including a computer coupled to the terminals to receive the command signals and the electrical power and supply the electrical power { [0097] The transmitter 502 may be linked to or be part of a control device 504 that generates control data for controlling the light modules 100. In an embodiment of the invention, the control device 504 is a computer, such as a laptop computer. } and control data signals generated by the circuitry over an internal bus 500 to a control circuit of each lighting device of its set of display panels 120 to individually control multi-colored lighting elements 121,140 & 160 of display panels 120 is given synchronizing control over the other set of display panels 120. {figures 2, 3 and 6 & [0097] The transmitter 502 may be linked to or be part of a control device 504 that generates control data for controlling the light modules 100. In an embodiment of the invention, the control device 504 is a computer, such as a laptop computer. The control data may be in any form suitable for controlling the processor 16 to control the LED system 120. } an electrical power converter { [0131] The embodiments of FIGS. 12 and 13 should be understood to encompass any devices for converting a data signal transmitted according to a data protocol, in which certain data are represented by nonzero signals in the protocol, into power that supplies an electrical device. The device may be a light module 100, such as that depicted in FIG. 1. } coupled to the power inlet terminal to provide electrical power having a regulated voltage to each of the lighting devices of the set of display panels { [0124] The boost converter takes a low voltage direct current and boosts and cleans it to provide a higher voltage to the DC power input 18 of the circuit 10 of FIG. 6. & [0134] The data stream from the power data multiplexor 60 can be recovered by simple resistive division, which will recover a standard data voltage level signal to be fed to the input 18. Resistive division can be accomplished by the resistors 84 of FIG. 12.} and wherein the electronic circuitry further includes a monitoring circuit coupled to electrical power converter and the computer to detect when at least one of the lighting elements is not drawing electrical power from the electrical power converter and to provide a corresponding signal to the computer.  { Figures 12 & 13; [0123] The power supply module 38 may further include a storage element 48, which may include one or more capacitors 50. The storage element stores power that is supplied by the rectifying element 42, so that the power supply module 38 can supply power to the input 18 of the circuit 10 of FIG. 6, even if power to the input 40 of the power supply module 38 is intermittent. & [0129] The power data multiplexer 60 may include a data input element 68 and a data output element 70. The data output element 70 may include an output element 72 that supplies combined power and data to a device, such as the power supply module 38 of FIG. 12, or the input 18 of the circuit 10 of FIG. 6. Note: the data of Lys et al is seen to disclose the existence of a “computer” in or include with module 38. }

As per claim 32 Lys et al discloses:   First and second interconnected and synchronized controllers 16 {figure 2 & [0365] The master controller may also control other LED items, such as drink coasters made of LEDs, in a controlled, synchronized manner. } to control first and second sets of serially connected display panels 120 { figures 2-3 & [0122] From the foregoing description, one can see that an addressable network of LED illumination or display units can be constructed from a collection of power modules each connected to a respective light module. }, respectively, of a display assembly 100, each of the controllers 16 comprising: a power inlet terminal 18 {figure 6} adapted to receive electrical power from a vehicle power source 38 {figure 12}; a command input terminal 3 { figure 6 & [0101] The data line 3 may be connected to pin 18 of processor 16 and may be used to program and dynamically control the processor 16. } adapted to receive display command signals from a remote electronic control unit 502 through a vehicle-based bus 500; and electronic circuitry including a computer coupled to the terminals to receive the command signals and the electrical power and supply the electrical power { [0097] The transmitter 502 may be linked to or be part of a control device 504 that generates control data for controlling the light modules 100. In an embodiment of the invention, the control device 504 is a computer, such as a laptop computer. } and control data signals generated by its circuitry over an internal bus 500 to a control circuit of each lighting device of its set of display panels 120 todisplay panels 120 is given synchronizing control over the other set of display panels 120. {figures 2, 3 and 6 & [0097] The transmitter 502 may be linked to or be part of a control device 504 that generates control data for controlling the light modules 100. In an embodiment of the invention, the control device 504 is a computer, such as a laptop computer. The control data may be in any form suitable for controlling the processor 16 to control the LED system 120. } an electrical power converter { [0131] The embodiments of FIGS. 12 and 13 should be understood to encompass any devices for converting a data signal transmitted according to a data protocol, in which certain data are represented by nonzero signals in the protocol, into power that supplies an electrical device. The device may be a light module 100, such as that depicted in FIG. 1. } coupled to the power inlet terminal to provide electrical power having a regulated voltage to each of the lighting devices of the set of display panels { [0124] The boost converter takes a low voltage direct current and boosts and cleans it to provide a higher voltage to the DC power input 18 of the circuit 10 of FIG. 6. & [0134] The data stream from the power data multiplexor 60 can be recovered by simple resistive division, which will recover a standard data voltage level signal to be fed to the input 18. Resistive division can be accomplished by the resistors 84 of FIG. 12.} and wherein the electronic circuitry further includes a monitoring circuit coupled to electrical power converter and the computer to detect when at least one of the lighting elements is not drawing electrical power from the electrical power converter and to provide a corresponding signal to the computer.  { Figures 12 & 13; [0123] The power supply module 38 may further include a storage element 48, which may include one or more capacitors 50. The storage element stores power that is supplied by the rectifying element 42, so that the power supply module 38 can supply power to the input 18 of the circuit 10 of FIG. 6, even if power to the input 40 of the power supply module 38 is intermittent. & [0129] The power data multiplexer 60 may include a data input element 68 and a data output element 70. The data output element 70 may include an output element 72 that supplies combined power and data to a device, such as the power supply module 38 of FIG. 12, or the input 18 of the circuit 10 of FIG. 6. Note: the data of Lys et al is seen to disclose the existence of a “computer” in or include with module 38. }

Regarding claims 22 and 32 Lys et al is silent as to: the lighting devices based on the command signals to display computer-generated images in the form of pixels at the front of the assembly.  With respect to claims 22 and 32 SAFAVI depicts in figures 6-7 and discloses in [0039]:   As can be seen in FIG. 6, the illumination surface 56 comprises an array of LED lights that combine to operate as color LED pixels 110 in a color LED display. Each LED pixel 110 may be comprised of a clustered red, green and blue LEDs or be a tri-color LED, which can illuminate the illumination surface 56 with the same, substantially similar, or lower resolution version of the destination message simultaneously being displayed on the LCD display 50.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the controller of Lys et al with the lighting devices based on the command signals to display computer-generated images in the form of pixels at the front of the assembly as taught by SAFAVI.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a controller with the lighting devices based on the command signals to display computer-generated images in the form of pixels at the front of the assembly so that the user can simply and easily change the images on the device.

As per claim 23 Lys et al discloses:   The controller 16 as claimed in claim 22, wherein the power source is a DC power source. { [0098] A source of DC electrical potential enters light module 100 on pin 180. Pin 180 is electrically connected to the anode end of light emitting diode (LED) sets 120, 140 and 160 to establish a uniform high potential on each anode end. }

As per claim 24 Lys et al discloses:   The controller 16 as claimed in claim 22, wherein the computer comprises a microcontroller coupled to its command input terminal 3 to generate the control data signals for use by the control circuits of its set of display panels 120 and wherein the control circuits control intensity of its lighting elements to control color of light emitted by the lighting devices. { [0108] The processor 16 can be used to separately control the precise intensity of each color series of the LEDs 15, so that any color combination, and thus any color, can be produced by the array 37.}

As per claim 26 Lys et al discloses:   The controller 16 as claimed in claim 22, wherein the images represent static scenes. {figures 6-7}

As per claim 27 Lys et al discloses:   The controller 16 as claimed in claim 22, wherein the images include dynamic or animated images. { [0044] Additionally, an exemplary LCD display panel and backlight assembly may operate in the second non-destination message mode wherein the backlight assembly's illumination surface 56 operates in accordance a RGB dynamic LED mode, which is a method of backlighting that allows dimming to occur in locally specific areas of darkness on the screen. }

As per claim 28 Lys et al discloses:   The controller 16 as claimed in claim 24, wherein the electronic circuitry of the controller includes a memory device coupled to the microcontroller to store image data, the microcontroller retrieving a desired set of image data from its memory device based on a display command signal so that a desired image is displayed. { [0097] The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act in stand alone mode according to pre-programmed instructions. }

As per claim 29 Lys et al discloses:   The controller 16 as claimed in claim 22, wherein the internal bus 500 of its set of display panels 120 has a daisy chain configuration. { [0121] Thus, a network may be constructed as a daisy chain, if only single nodes are strung together, or as a tree, if two or more nodes are attached to the output of each single node.}

As per claim 30 Lys et al discloses:   The controller 16 as claimed in claim 22, wherein the controller further comprises a sound input terminal adapted to receive sound command signals wherein an image is displayed based on the sound command signals. { [0504] Other applications include surround sound, in which certain sound data is combined with a signal, which may be a motion picture, music, or video signal. Such surround sound systems are known to those skilled in the art. One such system is disclosed in U.S. Pat. No. 5,708,718 to Ambourn et al., the entire disclosure of which is incorporated by reference herein. Any system for superimposing data onto a signal or combining data with a signal for controlling a device wherein the system is capable of also carrying illumination control information produced by an illumination control driver for controlling an illumination source should be understood to be within the scope of the invention. }

As per claim 31 Lys et al discloses:   The controller 16 as claimed in claim 24, wherein the electronic circuitry of the controller includes first and second line level converters, the first converter converting a first voltage of the control data signals from the microcontroller to a second voltage for use by the control circuits of the lighting devices of the set of display panels 120, and the second converter converting the second voltage of the control data signals back to the first voltage. { [0124] The power supply module 38 may further include a boost converter 52. The boost converter takes a low voltage direct current and boosts and cleans it to provide a higher voltage to the DC power input 18 of the circuit 10 of FIG. 6. The boost converter 52 may include an inductor 54, a controller 58, one or more capacitors 60, one or more resistors 62, and one or more diodes 64. The resistors limit the data voltage excursions in the signal to the processor of the circuit 10. The controller 58 may be a conventional controller suitable for boost conversion, such as the LTC1372 controller provided by Linear Technology Corporation. The teachings of the LTC1372 data sheet are incorporated by reference herein. }

As per claim 33 Lys et al discloses:   The controllers 16 as claimed in claim 32, wherein the power source is a DC power source. { [0098] A source of DC electrical potential enters light module 100 on pin 180. Pin 180 is electrically connected to the anode end of light emitting diode (LED) sets 120, 140 and 160 to establish a uniform high potential on each anode end. }

As per claim 34 Lys et al discloses:   The controllers 16 as claimed in claim 32, wherein the computer of each controller comprises a microcontroller coupled to its command input terminal 3 to generate the control data signals for use by the control circuits of the lighting devices of its set of display panels 120 and wherein the control circuits of the lighting devices of its set of display panels 120 control intensity of the lighting elements. { [0108] The processor 16 can be used to separately control the precise intensity of each color series of the LEDs 15, so that any color combination, and thus any color, can be produced by the array 37.}

As per claim 35 Lys et al discloses:   The controllers 16 as claimed in claim 34, wherein the electronic circuitry of each controller includes an electrical power converter coupled to its power inlet terminal 18 to provide regulated voltage to each of the lighting devices of its set of display panels 120. { [0124] The boost converter takes a low voltage direct current and boosts and cleans it to provide a higher voltage to the DC power input 18 of the circuit 10 of FIG. 6. & [0134] The data stream from the power data multiplexor 60 can be recovered by simple resistive division, which will recover a standard data voltage level signal to be fed to the input 18. Resistive division can be accomplished by the resistors 84 of FIG. 12.}

As per claim 36 Lys et al discloses:   The controllers 16 as claimed in claim 32, wherein the images represent static scenes. {figures 6-7}

As per claim 37 Lys et al discloses:   The controllers 16 as claimed in claim 32, wherein the images include dynamic or animated images. { [0044] Additionally, an exemplary LCD display panel and backlight assembly may operate in the second non-destination message mode wherein the backlight assembly's illumination surface 56 operates in accordance a RGB dynamic LED mode, which is a method of backlighting that allows dimming to occur in locally specific areas of darkness on the screen. }

As per claim 38 Lys et al discloses:   The controllers 16 as claimed in claim 34, wherein the electronic circuitry of each controller includes a memory device coupled to its microcontroller to store image data, the microcontroller retrieving a desired set of image data from its memory device based on a display command signal so that a desired image is displayed. { [0097] The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act in stand alone mode according to pre-programmed instructions. }

As per claim 39 Lys et al discloses:   The controllers 16 as claimed in claim 32, wherein the internal bus 500 of its set of display panels 120 has a daisy chain configuration. { [0121] Thus, a network may be constructed as a daisy chain, if only single nodes are strung together, or as a tree, if two or more nodes are attached to the output of each single node.}

As per claim 40 Lys et al discloses:   The controllers 16 as claimed in claim 32, further comprises a sound input terminal adapted to receive sound command signals wherein an image is displayed based on the sound command signals. { [0504] Other applications include surround sound, in which certain sound data is combined with a signal, which may be a motion picture, music, or video signal. Such surround sound systems are known to those skilled in the art. One such system is disclosed in U.S. Pat. No. 5,708,718 to Ambourn et al., the entire disclosure of which is incorporated by reference herein. Any system for superimposing data onto a signal or combining data with a signal for controlling a device wherein the system is capable of also carrying illumination control information produced by an illumination control driver for controlling an illumination source should be understood to be within the scope of the invention. }

As per claim 41 Lys et al discloses:   The controllers 16 as claimed in claim 34, wherein the electronic circuitry of each of the controllers 16 includes first and second line level converters, the first converter converting a first voltage of the control data signals from its microcontroller to a second voltage for use by the control circuits of the lighting devices of its set of display panels 120 and the second converter converting the second voltage back to the first voltage. { [0124] The power supply module 38 may further include a boost converter 52. The boost converter takes a low voltage direct current and boosts and cleans it to provide a higher voltage to the DC power input 18 of the circuit 10 of FIG. 6. The boost converter 52 may include an inductor 54, a controller 58, one or more capacitors 60, one or more resistors 62, and one or more diodes 64. The resistors limit the data voltage excursions in the signal to the processor of the circuit 10. The controller 58 may be a conventional controller suitable for boost conversion, such as the LTC1372 controller provided by Linear Technology Corporation. The teachings of the LTC1372 data sheet are incorporated by reference herein. }

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.  Applicant asserts the following in paragraphs 2 and 3:  
By this Amendment, Applicants’ attorney has amended each of the independent claims to more particularly point out and distinctly claim what Applicant regards as his invention. In particular, each of the independent claims has been amended to state that the electronic circuitry includes not only an electrical power converter, but also a monitoring circuit which detects when at least one of the lighting elements is not drawing electrical power from the converter. In this way, the monitoring circuit detects when LEDs become non-functional and so informs the computer or microcontroller. This feature is disclosed in paragraph [0101] of this application.  None of the references of record discloses this feature taken either alone or in combination with one another.

As stated supra, 
an electrical power converter { [0131] The embodiments of FIGS. 12 and 13 should be understood to encompass any devices for converting a data signal transmitted according to a data protocol, in which certain data are represented by nonzero signals in the protocol, into power that supplies an electrical device. The device may be a light module 100, such as that depicted in FIG. 1. } coupled to the power inlet terminal to provide electrical power having a regulated voltage to each of the lighting devices of the set of display panels { [0124] The boost converter takes a low voltage direct current and boosts and cleans it to provide a higher voltage to the DC power input 18 of the circuit 10 of FIG. 6. & [0134] The data stream from the power data multiplexor 60 can be recovered by simple resistive division, which will recover a standard data voltage level signal to be fed to the input 18. Resistive division can be accomplished by the resistors 84 of FIG. 12.} and wherein the electronic circuitry further includes a monitoring circuit coupled to electrical power converter and the computer to detect when at least one of the lighting elements is not drawing electrical power from the electrical power converter and to provide a corresponding signal to the computer.  { Figures 12 & 13; [0123] The power supply module 38 may further include a storage element 48, which may include one or more capacitors 50. The storage element stores power that is supplied by the rectifying element 42, so that the power supply module 38 can supply power to the input 18 of the circuit 10 of FIG. 6, even if power to the input 40 of the power supply module 38 is intermittent. & [0129] The power data multiplexer 60 may include a data input element 68 and a data output element 70. The data output element 70 may include an output element 72 that supplies combined power and data to a device, such as the power supply module 38 of FIG. 12, or the input 18 of the circuit 10 of FIG. 6. Note: the data of Lys et al is seen to disclose the existence of a “computer” in or include with module 38. }

Therefore, contrary to applicant’s assertion the amended claims including the newly added limitations are taught and disclosed by the applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd